Citation Nr: 0712542	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-07 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Seattle, Washington



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1965 to September 1969.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision by the Seattle RO.  An October 1999 rating 
decision denied service connection for PTSD.  Notably, the 
veteran's service medical records (SMRs) were not available 
at the time of the initial denial.  As such records are now 
associated with the claims file, de novo review is 
appropriate.


FINDINGS OF FACT

1. It is not shown that the veteran served in combat.

2. A verified stressor in service is not shown; a diagnosis 
of PTSD of record is not based on a verified stressor event; 
and a preponderance of the competent evidence is against a 
finding that the veteran has PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matters being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A March 2002 letter (prior to the RO's initial adjudication 
of this claim) informed the veteran of the evidence and 
information necessary to substantiate the claim, the 
information required of him to enable VA to obtain evidence 
in support of his claim, the assistance that VA would provide 
to obtain evidence and information in support of the claim, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  December 2006 
correspondence provided additional notice including regarding 
disability ratings and effective dates (see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006)), and advised the 
veteran to submit relevant evidence in his possession.  A 
December 2003 statement of the case (SOC) and January 2007 
supplemental SOC (SSOC) outlined the regulation implementing 
the VCAA, and also notified the veteran of what the evidence 
showed, of the governing legal criteria, and of the basis for 
the denial of the claim.  The veteran has received all 
critical notice, and has had ample opportunity to participate 
in the adjudicatory process.  A January 2007 SSOC 
readjudicated the matter after all critical notice was given.  
The veteran is not prejudiced by any technical notice timing 
or content defect that may have occurred earlier along the 
way, nor is it otherwise alleged.

Regarding the duty to assist, the veteran's SMRs are now 
associated with his claims file, and the RO obtained all 
relevant, available medical records identified by the 
veteran.   VA arranged for the veteran to be examined.  VA's 
duty to assist is met.   Accordingly, the Board will address 
the merits of this claim.
II. Factual Background

The veteran's service personnel records do not show that he 
received any awards, badges, decorations that connote combat.  
He served in Vietnam in 1967 and 1968, and his duties there 
involved all phases of construction (concrete, rough framing, 
heavy construction and exterior and interior finish, and 
rocket and fire damage repair).  

The veteran's SMRs, including his service separation 
examination report, are silent for any psychiatric 
complaints, findings, or diagnosis.  Notably (in light of the 
veteran's contentions), they do not show that he received 
treatment for, or sustained, a concussion while serving in 
Vietnam.  Psychiatric evaluation at separation was normal.

May 1994 to February 1999 private medical records show the 
veteran was admitted on several occasions for treatment 
related to alcohol abuse.  A May 1994 discharge summary 
indicates that the veteran reported a history of flashbacks 
and unresolved issues related to his tour in Vietnam but did 
not want to discuss them.  The diagnoses included PTSD.  A 
June 1996 intake note indicates that the veteran reported 
that his unit's job in Vietnam was to clear terrain for 
landing zones and fire bases and to guard convoys.  He 
reported that he lost many friends in Vietnam and that the 
pain of his loss would come back in flashbacks.  He indicated 
that these were triggered in 1997 when he went on a search 
mission for his daughter's fiancé who was lost in a riverboat 
accident.  The interviewer (A Masters in Education) indicated 
that the veteran met the qualifications for a diagnosis of 
PTSD.  A December 1998 discharge summary notes that the 
veteran had a history of PTSD from Vietnam, and had 
nightmares that were possibly due to PTSD.  A February 1999 
clinic note reflects a diagnosis of alcoholism.

On April 1999 VA examination, it was noted that there were no 
files to review, and that stressors had not been verified.  
Regarding his Navy service, the veteran related that on the 
day he arrived in Vietnam he was sniped at and mortared on 
the way from the air strip to the base camp.  He stated that 
during the Tet Offensive his unit bivouaced along the way to 
the airport and came under constant fire.  He reported that 
he sustained a concussion when a round exploded near him, and 
that he was triaged and taken off duty for two days.  The 
examining psychologist noted that psychological testing was 
consistent with combat related stress.  The examiner noted 
that the veteran presented with depressive, anxiety, and 
personality characteristics in keeping with both major 
depression and PTSD, and commented that while stressors had 
not been verified, the veteran's accounts did not appear 
overblown.  The diagnoses were PTSD, Major Depression, and 
Alcohol Dependency. 

A report of a January and February 2001 VA hospitalization 
shows the veteran was in an alcohol/drug (marijuana) 
dependence program.  Regarding his navy life, he reported he 
served in Vietnam as a Seabee, and denied any "major 
traumas" but reported he came under sniper fire and was 
involved in an ambush.  Postservice, he had worked as a 
university academic advisor, but lost the job due to alcohol 
abuse.  The final diagnoses were alcohol and drug dependence.  
Subsequent records show continuing treatment for alcohol 
addiction.  July 2001 notes reflect that the veteran had 2 
recent DUI citations.  A September 2001 psychiatry progress 
note indicates the veteran reported having mood swings and 
that he continued to have nightmares, intrusive thoughts, 
flashbacks, startled responses, anger problems, and a lot of 
guilt feelings from the past.  The diagnoses were bipolar 
disorder and PTSD.  Clinical notations by a Social Worker in 
January 2002 show a diagnosis of Alcohol Dependence, and also 
note that psychological testing supported a diagnosis of 
PTSD.  

In two VA Forms 21-95 the veteran reported that he came under 
fire during the first 2 or 3 hours after he arrived in 
Vietnam.  He did not hear of anyone dying at the time, but 
there were wounded.  He further related that during the Tet 
offensive he came under constant fire, and sustained a 
concussion.

On April 2002 VA psychiatric evaluation, the veteran's claims 
file was reviewed.  He reported having dreams of feeling 
trapped and not knowing how to escape two to three times a 
month.  He reported flashbacks and gave an example of coming 
into a building, which was unfamiliar, and feeling the same 
types of feelings as he had in his nightmares.  He indicated 
that he had the same feelings in airplanes but not elevators.  
He reported repeatedly checking things like making sure the 
doors are shut.  The diagnoses were obsessive compulsive 
disorder with some agoraphobic features, major depression, a 
history of serious alcohol dependence, and nicotine 
addiction.  The psychiatrist stated that the veteran does not 
qualify for a PTSD diagnosis.  He noted that the veteran had 
some traumatic events, but that his nightmares were not 
linked to Vietnam experiences.  He added that the veteran may 
have some obtrusive thoughts and memories, but that his 
emotional labiality, deceased interest in life, poor mood, 
and difficulty concentrating and falling asleep were related 
to a partially treated depression.

March 2003 to December 2006 VA treatment records show 
diagnoses of PTSD and depression.  The veteran was seen for 
problems with alcohol abuse.

III. Legal Criteria and Analysis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

Where the veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Although the veteran served in Vietnam, there is no evidence 
that he engaged in combat with the enemy.  His military 
occupational specialty was construction related.  His service 
medical records make no reference to combat.  Specifically, 
there is nothing to support that he sustained a concussion 
due to a nearby (apparently mortar) round explosion (and was 
in a non duty status for a couple of days as a result) as he 
alleges.  His service personnel records do not show that he 
received any awards, badges, or medals that connote combat.  
Without a showing that he engaged in combat, to establish 
service connection for PTSD, there must be credible 
supporting evidence corroborating that the alleged stressor 
event(s) in service for a diagnosis of PTSD actually 
occurred. See Cohen, supra.

The veteran has provided only nonspecific stressor 
information.  Despite being advised on more than one occasion 
(most recently in December 2006) that specific information 
including dates and locations was needed, he has provided 
only nonspecific allegations of coming under fire within 
hours of arrival in Vietnam (at which time other servicemen 
were wounded) and being under constant fire and sustaining a 
concussion during the Tet offensive.  He did not, as 
requested, state either when these events occurred or 
(specifically regarding the stressor that is alleged to have 
occurred hours after arrival in Vietnam) where they occurred 
(or identify the units of the wounded in the earlier alleged 
event or where or when he was treated for the concussion he 
alleges he sustained during Tet).  The nonspecific 
allegations do not lend themselves to verification.  While 
certain examiners and treatment providers appear to 
acknowledge or concede that a stressor event occurred, 
credible supporting evidence of an in- service stressor 
cannot consist solely of after the fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389 (1996).  
Consequently, the Board finds that a stressor event in 
service is not shown. 

Furthermore, it is not established that the veteran actually 
has the disability for which service connection is sought, 
i.e., PTSD.  Under 38 C.F.R. § 3.304(a), PTSD must be 
diagnosed in accordance with 38 C.F.R. § 4.125(a)(and under 
§ 4.125(a) in accordance with DSM-IV).  The record does not 
reflect such diagnosis.  Under DSM-IV, there must be 
witnessing, experiencing, or confronting of a stressor event, 
there must be persistent reexperiencing of the event, and 
there must be persistent avoidance of stimuli associated with 
the trauma, persistent symptoms of increased arousal, 
duration of disturbance more than one month, disturbance 
causes clinically significant distress or arousal.  The 
record does not show a diagnosis of PTSD that meets these 
requirements.  The diagnoses of PTSD in the record either do 
not identify the specific stressor on which the diagnosis is 
based, or do not identify the constellation of symptoms 
supporting the diagnosis.  Notably, alleged symptoms of PTSD 
have been attributed to other disorders.  See April 2002 VA 
examination report.  That examination was based on a thorough 
review of the record.  The veteran's own expressed belief 
that he has PTSD due to events in service is not competent 
evidence, as he is a layperson, untrained in determining a 
diagnosis or medical etiology. See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992). Regardless, even unequivocal 
evidence that a claimant has a diagnosis of PTSD would not 
suffice to establish that the PTSD is service connected.  
Evidence that the veteran served in combat or was exposed to 
a specific noncombat stressor event is also necessary.  See 
38 C.F.R. § 3.304(f).  

Without evidence of a verified/verifiable stressor event in 
service, and without a diagnosis of PTSD in accordance with 
38 C.F.R. § 4.125, the regulatory criteria for establishing 
service connection for PTSD are not met, and service 
connection for PTSD is not warranted.  



ORDER

Service connection for PTSD is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


